DISMISS; and Opinion Filed March 31, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00848-CV

                               KYLE BROWN, SR., Appellant
                                         V.
                                RHONDA BROWN, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-076565

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Justice Lang-Miers
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated June

21, 2013, we notified appellant the $175 filing fee was due. We directed appellant to remit the

fee within ten days. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. By letter dated January 23, 2014, we informed appellant that

we had been notified by the Dallas County District Clerk that the clerk’s record in this case had

been prepared but had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record. We directed appellant to provide the Court with written verification

that he had paid for or made arrangements to pay for the clerk’s record or that he had been found

entitled to proceed without payment of costs within ten days. We cautioned appellant that if we

did not receive the required verification, we might dismiss the appeal without further notice. To
date, appellant has not paid the filing fee, provided the required verification, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




130848F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KYLE BROWN, SR., Appellant                         On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00848-CV        V.                       Trial Court Cause No. DF-10-076565.
                                                   Opinion delivered by Justice Lang-Miers.
RHONDA BROWN, Appellee                             Chief Justice Wright and Justice Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee RHONDA BROWN recover her costs of this appeal from
appellant KYLE BROWN, SR..


Judgment entered this 31st day of March, 2014.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –3–